               Case 2:18-cv-01835-JLR Document 24 Filed 05/12/20 Page 1 of 2




 1                                                 United States District Court Judge James L. Robart

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9                             WESTERN DISTRICT OF WASHINGTON

10   SUZIE FARQUHAR,                                    )
                                                        ) NO. 2:18-CV-1835-JLR
11                         Plaintiff,                   )
12                                                      ) ORDER FOR ATTORNEY'S FEES
     vs.                                                ) PURSUANT TO 42 U.S.C. § 406(b)
13                                                      )
     COMMISSIONER OF SOCIAL SECURITY,                   )
14                                                      )
                           Defendant.                   )
15                                                      )
16                                                      )

17
            THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
18
     Motion for Attorney Fees Pursuant To 42 U.S.C.§ 406(b), the Court having considered the
19
     contentions of Plaintiff and Defendant, good cause having been shown for entry of the Order,
20
     now therefore, it is hereby ORDERED that Plaintiff’s attorney J. Leanne Martinez is awarded an
21

22   attorney fee of $23,000.00 pursuant to 42 U.S.C. § 406(b). Plaintiff’s attorney has already

23   received $4849.29 under the Equal Access to Justice Act, leaving a remaining fee of $18,150.71.

24   //

25   //

     ORDER FOR ATTORNEY'S FEES PURSUANT TO 42                       Douglas Drachler McKee & Gilbrough, LLP
     U.S.C. § 406(b) [No. 2:18-cv-1835-JLR] - 1                     1904 Third Ave. Suite 1030
                                                                    Seattle, WA 98103
                                                                    (206) 623-0900
               Case 2:18-cv-01835-JLR Document 24 Filed 05/12/20 Page 2 of 2




 1          Social Security is directed to send $18,150.71 to Plaintiff’s attorney, minus any

 2   applicable processing fees as allowed by statute.

 3          DATED this 12th day of May, 2020.



                                                         A
 4

 5

 6                                                       The Honorable James L. Robart
                                                         U.S District Court Judge
 7

 8

 9

10

11

12
     Presented by:
13

14
     S/J. Leanne Martinez
15   J. LEANNE MARTINEZ, WSBA #45358
     Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

     ORDER FOR ATTORNEY'S FEES PURSUANT TO 42                      Douglas Drachler McKee & Gilbrough, LLP
     U.S.C. § 406(b) [No. 2:18-cv-1835-JLR] - 2                    1904 Third Ave. Suite 1030
                                                                   Seattle, WA 98103
                                                                   (206) 623-0900
